Per Curiam.

Respondent has been suspended from the practice of law since 1985, including an automatic indefinite suspension based on a criminal conviction. Although the record at the panel hearing shows that on occasion respondent used drugs after his suspension, it also shows that he has been free from drug use for *245the past two years. Respondent presented exhibits to support his contention that he was a talented and successful lawyer prior to 1987 and that he has completed the requisite number of hours of continuing legal education for his reinstatement. Respondent also stated that he intended to resume AA meetings, which he had discontinued approximately eleven weeks before the panel hearing.
Having reviewed the record, we find that it has now been over fifteen years since respondent committed the acts for which he was suspended, that respondent is more mature, that he recognizes his problem, and that he is likely to avoid relapses in the future. We therefore conclude that the respondent ought to be and he hereby is reinstated to the practice of law in Ohio. Costs are taxed to respondent.

Judgment accordingly.

Douglas, Resnick, F.E. Sweeney and Lundberg Stratton, JJ., concur.
Moyer, C.J., and Cook, J., concur in part and dissent in part.
Pfeifer, J., dissents.